 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 LAFAYETTE DEAN BROOKS and                              Case No.: 2:19-cv-00973-APG-DJA
   WELTON THOREN MYERS,
 4                                                   Order Setting Deadline for Plaintiffs to File
        Plaintiffs                                    a Response to the Motion to Dismiss the
 5                                                              Amended Complaint
   v.
 6
   KIMBERLY WANKER, et al.,
 7
        Defendants
 8

 9         Defendant U.S. Bank Trust N.A. filed a motion to dismiss on September 17, 2019 that

10 was directed at the original complaint. ECF No. 17. The plaintiffs filed an amended complaint

11 on September 27, 2019. ECF No. 27. U.S. Bank Trust then filed a second motion to dismiss on

12 October 29, 2019, this one aimed at the amended complaint. ECF No. 31.

13         Because the amended complaint superseded the original complaint, I denied U.S. Bank

14 Trust’s first motion to dismiss as moot. ECF No. 33. This apparently confused the plaintiffs,

15 who seek clarification as to whether they must respond to U.S. Bank Trust’s motion to dismiss.

16 ECF No. 34. I now clarify for the plaintiffs that they must respond to U.S. Bank Trust’s October

17 29, 2019 motion to dismiss (ECF No. 31) that is directed at the plaintiffs’ amended complaint

18 (ECF No. 27). If they do not respond, I will grant U.S. Bank Trust’s motion as unopposed. See

19 LR 7-2(d).

20         I THEREFORE ORDER that by December 20, 2019, the plaintiffs must file an

21 opposition U.S. Bank Trust’s October 29, 2019 motion to dismiss (ECF No. 31). Failure to

22 respond to the motion will result in it being granted as unopposed.

23         DATED this 5th day of December, 2019.
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
